Citation Nr: 1823540	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-30 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2017, the Veteran appeared at a videoconference Board hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

The Veteran's psychiatric disorder, diagnosed as PTSD, adjustment disorder and major depressive disorder, is related to service in Vietnam. 


CONCLUSION OF LAW

The criteria to establish service connection for PTSD, adjustment disorder and major depressive disorder have been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Establishment of service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Diagnoses of mental disorders are to conform to the Diagnostic Statistical Manual of Mental Disorders (DSM).  38 C.F.R. § 4.125(a).

II.  Analysis

The Veteran seeks service connection for a psychiatric disorder, to include specifically for PTSD.  He asserts that his current psychiatric symptoms are related to stressful experiences during service in Vietnam.  When he filed his claim in May 2011, the Veteran listed the disability as "sleep prob- jumping, anxious, dreams."

Initially, the Board notes that the August 1966 service entrance examination report shows that psychiatric examination was normal.  Although on the accompanying Report of Medical History he indicated that he had or had had nervous trouble, and the examiner noted a tremor with nervousness, a psychiatric disorder was not noted at service entrance.  Further, service treatment records do not reflect psychiatric symptoms.  

In addition, the Veteran's DD FORM 214 reflects that his military occupational specialty (MOS) was marine hull repair man.  Further, service personnel records (SPRs) show that his awards and decorations include a Vietnam Campaign Medal with Device in association with campaigns to include the Vietnam Counter Offensive Phase V and/or the 9th Campaign.  Thus, combat service is established.  See 38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).

A September 2011 VA examination report notes stressors during service to include having witnessing people killed or wounded, and the March 2015 VA psychologist determined that the Veteran's experiences during service in Vietnam qualified as PTSD stressors.  Nevertheless, the March 2015 VA examiner stated that the Veteran did not meet the criteria for a diagnosis of PTSD, noting endorsement of an insufficient number of requisite symptoms.  The examiner concluded that the Veteran's symptoms were better accounted for by a diagnosis of adjustment disorder with mixed anxiety and depressed mood.  

Although PTSD was not identified at that time, subsequent VA treatment records in September 2016 note psychiatric symptoms related to traumatic experiences during service were attributed to diagnoses of PTSD and major depressive disorder.

In consideration of the evidence, the Board finds that the Veteran's psychiatric disorder is related to combat service in Vietnam.  Although there is some question as to the medical characterization of the diagnosis of the present disorder, the Board finds that it includes PTSD when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Furthermore, while similar manifestations are not to be rated twice due to pyramiding provisions, this does not necessarily preclude service connection for multiple psychiatric disorders.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (two psychiatric disabilities "could have different symptoms and it could therefore be improper in some circumstances for the VA to treat these separately diagnosed conditions as producing only the same disability").  Accordingly, service connection is warranted for the claimed psychiatric disorder-best characterized as PTSD, adjustment disorder and major depressive disorder.


ORDER

Service connection for PTSD, adjustment disorder and major depressive disorder is granted.  


REMAND

The Veteran also seeks service connection for hearing loss.  He maintains that hearing loss is a result of noise exposure during service.  At the October 2017 Board hearing, the Veteran stated that he was exposed to loud noise during service in Vietnam, to include in association with mortar and rocket attacks.  Moreover, he stated his hearing loss is worse since the August 2011 VA examination that was conducted in connection with the claim.  

The August 2011 VA examiner gave the opinion that the Veteran's current hearing loss is not likely caused by military noise exposure because there were no significant threshold shifts noted between entrance and separation from service.  The rationale is not persuasive as the medical importance of this fact was not explained.  The Board finds that another VA audiological examination is warranted along with a medical opinion.

At the Board hearing, the Veteran stated that symptoms involving his sinuses had their onsest during service and that he had the same sinus problems ever since.  He noted that one of his doctors stated that the symptoms were probably related to his exposure to herbicides, such as Agent Orange, during service in Vietnam.  The Board notes that the record establishes that the Veteran served in Vietnam, and thus, exposure to herbicides is presumed.  

In addition, VA treatment records in August 2016 show a diagnosis of sinusitis in January 2016, and records in September 2011 reflect a diagnosis of allergic rhinitis.  Additionally, private treatment records in April 2012 note use of Nasonex in April 2010.  In view of the evidence and the Veteran's assertions, VA examination is warranted with respect to the nature and etiology of the Veteran's sinusitis or similar respiratory disorder.  

The Board notes that a May 2016 deferred rating decision states that the Veteran currently receives treatment for sinus symptoms by his private doctor.  Prior to the examinations, any outstanding VA and private records of pertinent medical treatment should be obtained and added to the record. 

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain complete VA treatment records since 2016, and attempt to obtain the private records of treatment for sinus symptoms referenced in the May 2016 deferred rating decision.  

If such records are unavailable, the claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  After completion of the above, schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss had its onset during, or is otherwise related to his service, to include exposure to rocket and mortar attacks during combat service in Vietnam.  

If lack of in-service threshold shifts is considered, the medical importance of this should be explained.

A rationale for all opinions expressed should be provided.  

3.  Also, schedule the Veteran for a VA examination by an appropriate medical professional in connection with the sinusitis claim.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should first identify the Veteran's current disability, to include whether he has sinusitis or similar condition.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder had its onset during service, or is otherwise related to his service, to include presumed exposure to herbicides, such as Agent Orange, during service in Vietnam.  

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the claims remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


